—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.) rendered November 19, 1991, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove that he participated in the assault is not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People proved that the defendant, acting in concert with others, beat the victim with a baseball bat.
The defendant also contends that the jury verdict was against the weight of the evidence. While it is true that the defendant and other witnesses presented a version of the incident in which the defendant did not take part in the assault, issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily issues to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination *517should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention, regarding the admission of black and white photocopies into evidence at the trial, is completely unfounded as the photocopies were, in fact, never admitted. Bracken, J. P., Balletta, O’Brien and Ritter, JJ., concur.